Title: From John Adams to James Wilkinson, 4 February 1798
From: Adams, John
To: Wilkinson, James



copieddear Sir
Philadelphia Feby. 4th 1798.

I have received your favour of the 26th decr: by the Miami Chief the Little Turtle, and have received and observed him with attention—He is certainly a remarkable man—He is recovered of the Small pox, and what is worse, a severe fit of the Gout—We shall endeavour to make him happy here, and contented after his return—I thank you for introducing him to me, and for the information you have given me, concerning him—
I have also received your Letter of the 26th of december—It is Very true that I have been tortured, for a greater part of the year past with written, anonimous insinuations against several persons in conspicuous public Stations; that they had formed improper connections with Spain, and among others against yourself—It has been frequently asserted, that you held a Commission and received pay as a Colonel in the Spanish Service; this opinion seems to have taken such root upon the Mississippi among the people in general, that scarcely any Man arrives from that neighbourhood, who does not bring the Report along with him—They seem to be in such a temper in that region that nobody escapes accusation—I have not suffered these rumors concerning you to make impression upon me, but have lamented what I perceived must be the consequence of them among the people of the United States—the same Jealousy or malice which transmitted them to me, I suppose would propogate them elsewhere without much reserve–I recollect perfectly well, my injunction to you in person, to employ all the force within your power, both Militia and regulars, if necessary to oppose the English or any other foreign nation, who should presume to attempt a Violation of our Territory, by any Expedition through it, against their Enemies—
It would be a pleasure to me, to nominate your Son to a Commission as you request, But in the first place there is no Vacancy in the Artillery at present as I am told, and secondly it was a rule  established by my Predecessor, that the Ensigns should have attained the age of twenty one, and I should be severely censured for departing from a Military precaution of so high Authority.
I recollect my Consenting that you should make an Excursion, if in your Judgment the service would admit of it, to the Copper Country, I thank you for the sample you have sent me, which I design to have analysed
For yourself Sir, I will say I esteem your Talents. I respect your Services, and feel an attachment to your person, as I do, to Every man, whose name and Character, I have so long known in the Service of our Country whose behaviour has been Consistent.—
We may be nearer than we suspect to another tryal of our Spirits; I doubt not yours will be found faithful. What measures you may think fit to take to silence the Villainous clamours, and Rumours of your connections with Spain and France I know not, But no Violent ones or military ones will do any Good—I shall give no countenance to any imputations unless accusations should come, and then you will have room to justify yourself; But I assure you I do not Expect that any Charge will be seriously made
I am Sir your most obt. & humble Sert.

John Adams